EXHIBIT A Statute of the European Investment Bank Version dated 1 January 2007 Article 1 The European Investment Bank established by Article 266 of this Treaty(*) (hereinafter called the “Bank”) is hereby constituted; it shall perform its functions and carry on its activities in accordance with the provisions of this Treaty and of this Statute. The seat of the Bank shall be determined by common accord of the governments of the Member States (**). Article 2 The task of the Bank shall be that defined in Article 267 of this Treaty. Article 3(***) In accordance with Article 266 of this Treaty, the following shall be members of the Bank: – the Kingdom of Belgium, – the Republic of Bulgaria, – the Czech Republic, – the Kingdom of Denmark, – the Federal Republic of Germany, – the Republic of Estonia, – the Hellenic Republic, – the Kingdom of Spain, – the French Republic, –
